DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/22 and 11/23/21 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 11,277,735. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

Instant Application
Patent: 11,277,735
1. A method of operating a wireless access node to control Multiple Input Multiple Output (MIMO) layers for a User Equipment (UE), the method comprising: a radio wirelessly exchanging network signaling with the User Equipment (UE) and exchanging the network signaling with baseband circuitry; the baseband circuitry exchanging the network signaling with the radio, determining a UE capability for the UE, identifying radio band status for the UE, selecting a number of the MIMO layers for the UE based on the UE capability and the radio band status, precoding user data into precoded data for the selected number of MIMO layers, and transferring the precoded data to the radio; and the radio receiving the precoded data from the baseband circuitry and wirelessly transmitting the precoded data to the UE over the selected number of MIMO layers.
1. A method of operating a wireless access node to control Multiple Input Multiple Output (MIMO) layers for an individual User Equipment (UE), the method comprising: a radio wirelessly exchanging user data with other User Equipment (UEs) and exchanging the user data with baseband circuitry; the baseband circuitry exchanging the user data with the radio, exchanging the user data with one or more network elements over at least one backhaul link, determining a backhaul status of the at least one backhaul link, identifying radio band status for the individual UE, receiving additional data for the individual UE from the one or more network elements over the at least one backhaul link, selecting a number of the MIMO layers for the individual UE based on the radio band status and the backhaul status, precoding the additional data into precoded data for the selected number of MIMO layers, and transferring the precoded data to the radio; and the radio receiving the precoded data from the baseband circuitry and wirelessly transmitting the precoded data to the individual UE over the selected number of MIMO layers.
5. The method of claim 1 further comprising the baseband circuitry determining a UE capability for the individual UE and wherein the baseband circuitry selecting the number of the MIMO layers for the individual UE comprises selecting the number of the MIMO layers based on the radio band status, the backhaul status, and the UE capability.
11. A wireless access node to control Multiple Input Multiple Output(MIMO) layers for a User Equipment (UE), the wireless access node comprising: a radio configured to wirelessly exchange network signaling with the User Equipment (UE) and exchange the network signaling with baseband circuitry; the baseband circuitry configured to exchange the network signaling with the radio, determine a UE capability, identify radio band status for the UE, select a number of the MIMO layers for the UE based on the UE capability and the radio band status, precode user data into precoded data for the selected number of MIMO layers, and transfer the precoded data to the radio; and the radio configured to receive the precoded data from the baseband circuitry and wirelessly transmit the precoded data to the UE over the selected number of MIMO layers.
11. A wireless access node to control Multiple Input Multiple Output (MIMO) layers for an individual User Equipment (UE), the wireless access node comprising: a radio configured to wirelessly exchange user data with other User Equipment (UEs) and exchange the user data with baseband circuitry: 23Sprint Docket 12625US01 the baseband circuitry configured to exchange the user data with the radio, exchange the user data with one or more network elements over at least one backhaul link, determine a backhaul status of the at least one backhaul link, identify radio band status for the individual UE, receive additional data for the individual UE from the one or more network elements over the at least one backhaul link, select a number of the MIMO layers for the individual UE based on the radio band status and the backhaul status, precode the additional data into precoded data for the selected number of MIMO layers, and transfer the precoded data to the radio; and the radio configured to receive the precoded data from the baseband circuitry and wirelessly transmit the precoded data to the individual UE over the selected number of MIMO layers.
15. The wireless access node of claim 11 further comprising the baseband circuitry configured to determine a UE capability for the individual UE and select the number of the MIMO layers based on the radio band status, the backhaul status, and the UE capability.




Allowable Subject Matter
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejection were overcome.

Claims 1-20 contain allowable subject matter.

Claims 1-20 contain allowable subject matter over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … determining a UE capability for the UE, identifying radio band status for the UE, selecting a number of the MIMO layers for the UE based on the UE capability and the radio band status, precoding user data into precoded data for the selected number of MIMO layers, and transferring the precoded data to the radio; and the radio receiving the precoded data from the baseband circuitry and wirelessly transmitting the precoded data to the UE over the selected number of MIMO layers…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Abdelghaffar et al (Pub No: 2021/0105108) . Abdelghaffar teaches a method of operating a wireless access node to control Multiple Input Multiple Output (MIMO) layers for an individual User Equipment (UE) (Abdelghaffar, [0062], a method for configuring MIMO layers at a UE), the method comprising: a radio wirelessly exchanging user data with other User Equipment (UEs) and exchanging the user data with baseband circuitry (Abdelghaffar, Fig 1, the base station exchanges data with UEs  via baseband); the baseband circuitry exchanging the user data with the radio (Abdelghaffar, Fig 1, the base station exchanges data with UEs  via baseband);, exchanging the user data with one or more network elements over at least one backhaul link (Abdelghaffar, Fig 1, data between the base station and the backhaul) and radio receiving the data from the baseband circuitry and wirelessly transmitting the data to the individual UE over the selected number of MIMO layers (Abdelghaffar, Fig 4, the received data is transmitted over the MIMO layers).  Abdelghaffar does not teach determining a UE capability for the UE, identifying radio band status for the UE, selecting a number of the MIMO layers for the UE based on the UE capability and the radio band status, precoding user data into precoded data for the selected number of MIMO layers, and transferring the precoded data to the radio; and the radio receiving the precoded data from the baseband circuitry and wirelessly transmitting the precoded data to the UE over the selected number of MIMO layers.

The second closest prior art of record is Lee (Pub No: 2021/0050886). Lee teaches a method of operating a wireless access node to control Multiple Input Multiple Output (MIMO) layers for an individual User Equipment (UE) (Lee, [0239], a method for configuring MIMO layers at a UE), the method comprising: a radio wirelessly exchanging user data with other User Equipment (UEs) and exchanging the user data with baseband circuitry (Lee, Fig 4B, the base station exchanges data with UEs  via baseband [0086]); the baseband circuitry exchanging the user data with the radio (Lee, Fig 4B, the base station exchanges data with UEs  via baseband [0086]);, exchanging the user data with one or more network elements over at least one backhaul link (Lee, Fig 4B, data between the base station and the backhaul) and radio receiving the data from the baseband circuitry and wirelessly transmitting the data to the individual UE over the selected number of MIMO layers (Lee, [0230-240], the received data is transmitted over the MIMO layers).  Lee does not teach determining a UE capability for the UE, identifying radio band status for the UE, selecting a number of the MIMO layers for the UE based on the UE capability and the radio band status, precoding user data into precoded data for the selected number of MIMO layers, and transferring the precoded data to the radio; and the radio receiving the precoded data from the baseband circuitry and wirelessly transmitting the precoded data to the UE over the selected number of MIMO layers.
For these reasons, in conjunction with the other limitations of the independent claims, makes these claims allowable if the double patenting rejection were overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davydov et al (Pub No: 2018/0205438).
El Mghazli et al (Pub No: 2019/0319765).
Zhang et al (Pub No: 2016/0081076).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469